*1052OBINION.
Teammell
: The question presented by this appeal is whether the taxpayer, in computing his net income for the year 1919, is entitled to a deduction for the amortization of the building constructed by the John Polachek Bronze & Iron Works for the production of articles contributing to the prosecution of the World War. It is agreed by the Commissioner and the taxpayer that the building was constructed at a cost of $50,755.23, and there appears to be no dispute as to the postwar value in use. The Commissioner contends, however, that the taxpayer’s amortization period expired December 31, 1918, and that the entire deduction for amortization of the building in question should be allowed for the year 1918. The taxpayer contends that the allowance should be spread ratably over the period April, 1918, to September, 1921.
In the year 1918 the John Polachek Bronze & Iron Works constructed a building for the production of articles contributing to *1053the prosecution of the war, at a cost of $50,755.23. The building was completed during that year, although payments therefor continued to be made until some time in 1919.
The building was never used for the purpose for which it was constructed. On the signing of the Armistice the orders which taxpayer had for articles which were to be used in the production of vessels were canceled, and the building was not used for any purpose until September, 1921, when it was partially used for peace-time purposes. It was agreed between the Commissioner and the taxpayer that it was used from September, 1921, to the extent of 40 per cent of its capacity. No question is raised by the Commissioner as to the amount of the amortization allowance. The taxpayer claimed in his 1919 return $12,688.80. The only question is whether the entire deduction should be taken in 1918 or should be spread over a longer period.
The facts in this case are similar to those presented in the Appeal of Walcott Lathe Co., 2 B. T. A. 1231. In that case the taxpayer constructed during 1918, among other things, a building and cranes for the production of articles contributing to the prosecution of the war. The facilities were never used for the purpose for which constructed, the taxpayer’s contracts for the production of such articles having been canceled after the signing of the Armistice. Nor were such facilities used subsequent to 1918 in the taxpayer’s regular business. The Board, holding that the entire deduction should be allowed for 1918, said:
The purpose of the so-called amortization section in the Revenue Act of 1918 was fully explained in committee reports and on the floor of the House and Senate at the time the Revenue Act of 1918 was under. consideration. That Act imposed profits taxes as high as 80 per cent, to which was added a normal tax for the year 1918 of 12 per cent, bringing the maximum rate of tax to 82.4 per cent of the profits of a business in the highest bracket.- Taxation as drastic as this could be imposed without serious hardship and obstruction of industry only if all proper deductions in determining profits were granted. The purpose of the high rates was, in effect, to confiscate so-called war profits and to prevent the making of extortionate profits from the war, but it was recognized that in many cases facilities had been provided for the production of articles for war use which would be useless, or nearly so, upon the termination of hostilities. Manifestly, the cost of such facilities could not be regarded as recoverable over a long life of wear and tear, but could be regarded as recoverable only against the articles which that capital was invested to produce. In other words, the extraordinary investment on account of war facilities was properly recoverable out of war profits, and Congress in sections 214 (a) (9) and 234 (a) (8) so provided.
Where facilities which were erected, constructed, or acquired in 1918 for the purpose of producing articles contributing to the prosecution of the war were not actually used for such purpose, we see no reason why there should be a different amortization period permitted with respect to such facilities from that allowed in the *1054case of facilities actually used but abandoned at the end of 1918. If there are not sufficient war profits from which a deduction might bé taken, that fact should not permit the deduction from peace-time profits.
From a consideration of the purpose and history of the amortization section contained in the Revenue Act of 1918, we are of the opinion that article 185 of Regulations 45, promulgated by the Treasury Department, is reasonable and is in accordance with the spirit and intent of the statute.
Article 185 of Regulations 45 provides in part:
Amortization period. — The amortization allowance shall be spread in proportion to the net income (computed without benefit of the amortization allowance) between January 1, 1918, (or if the property was acquired subsequent to that date, January 1st of the year in which acquired) and either of the following dates:
(a) If the claim is based on (1) of article 184, the date when the property was or will be sold or permanently discarded as a war facility; or (b) if the claim is based on (2) of article 184, the actual or estimated date of cessation of operation as a war facility.
The facilities involved in this appeal were acquired by the John Polachek Bronze & Iron Works during the year 1918, and they were not used for the purpose of producing articles contributing to the prosecution of the war, or in the production of vessels for the transportation of men or materials for the prosecution of the war. From the time of the completion of the facilities until September, 1921, they were not used for any purpose. From that time they were used in peace-time business. The fact that the building was used to a certain per cent of its capacity in 1921 does not alter the amortization period. The deduction is to be spread, in any event, only over what may be designated as the amortization period, and this period is determined by the time when the taxpayer abandoned the facilities or ceased producing articles contributing to the prosecution of the war. Since the amortization period did not extend beyond 1918, there can be no spread of the deduction beyond the end of that year.
Since we have held that the taxpayer is not entitled to a deduction in the year 1919 for amortization of the building in question, it is not necessary to discuss whether or not he and his brother, Charles N. Polasky, were partners in the John Polachek Bronze & Iron Works from January 1 to March 1, 1919. The question would be important in the event there was a deduction allowed in 1919. in order to determine who was entitled to the benefit thereof. There was no question as to whether a partnership existed in 1918, the year in which we hold the deduction is allowable.

The deficiency of $&,788.68 as determined by the Commissioner is approved. Order 'Will be entered accordingly.

*1055On reference to tbe Board, Stebnhagen and Love dissent.